id office uilc cca_2012032311223038 ----------- number release date from --------------- sent friday date am to ---------------------- cc ---------------------------------------------------------------- subject re check the box regulations and tefra hi all the discussion below is correct the only point i may take issue with is the statement at the end that it should be noted that most foreign entities would be considered a corporation in the regulations and would be considered a c_corporation for tefra determination not eligible to check the box ------------------ would know better than i would about the number of foreign entities that would default into a partnership or de but i wouldn't think it is not insignificant ------ from ---------------------------------------------------------------- sent thursday date pm to ------------------- cc ------------------------------------------- subject check the box regulations and tefra with the creation of the check the box regulations the filing of the 1120f as a partner in the partnership does not guarantee that the partner will be treated as a c_corporation for purposes of tefra the final check-the-box_regulations became effective date the regulations replace the existing rules for classifying business organizations with a simpler elective classification system in general eligible entities that are not corporations as defined in the regulations may elect to be treated for federal tax purposes as a partnership a corporation or an entity disregarded separate from its owner companies and partnerships then default rules take affect in general eligible entities include limited_liability if an eligible_entity does not elect an entity classification unless an election is made on form_8832 a foreign eligible_entity defaults as follows in this situation you would expect the entity to file a form_1065 a partnership if it has two or more members and at least one member does not have limited_liability an association_taxable_as_a_corporation if all members have limited_liability in this situation the entity may file a form 1120f not tefra unless another partner causes failure of small_partnership election disregarded as an entity separate from its owner if it has a single owner that does not have limited_liability apply in this situation the entity may file a form 1120f tefra would to determine whether a partner of a partnership filing as an 1120f triggers tefra the agent must determine whether the entity made an entity classification election by filing form_8832 if a form_8832 is filed and the entity elected to be treated as a corporation then tefra is not triggered unless of course another partner causes the partnership to fail the small_partnership_exception disregarded for federal tax purposes or to be treated as a partnership the partnership in question will be subject_to the tefra procedures if the 1120f elected to be it should be noted that most foreign entities would be considered a corporation in the regulations and would be considered a c_corporation for tefra determination not eligible to check the box default rules should only take affect if no election is made and the entity filed a non corporate return without electing entity classification
